United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1385
Issued: March 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2010 appellant filed a timely appeal from a January 21, 2010 decision of the
Office of Workers’ Compensation Programs which denied his claim for traumatic injury and a
February 26, 2010 decision which denied his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUES
The issues are: (1) whether appellant established that he sustained a left shoulder injury
in the performance of duty on October 26, 2009; and (2) whether the Office properly denied
appellant’s request for reconsideration pursuant to 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An
appeal of Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20
C.F.R. § 501.3(e).

FACTUAL HISTORY
On November 24, 2009 appellant, then a 57-year-old wood worker, filed a claim for
traumatic injury to his left shoulder that occurred on October 26, 2009. He was lifting and
stacking chock blocks when he experienced pain in his left shoulder as he lifted wood off a
pallet, cut the blocks and put the blocks on another pallet. Appellant stopped work on
October 27, 2009 and returned on November 30, 2009.
On December 15, 2009 the Office advised appellant that the evidence was insufficient to
support his claim because it did not provide a diagnosis of any condition resulting from the
October 26, 2009 incident or a physician’s opinion regarding whether the alleged incident caused
any diagnosed condition. It requested that appellant provide additional information.
Appellant submitted several Northeast Orthopedic Clinic medical notes, which were
unsigned, but which listed the initials “CGK.” On October 29, 2009 he was seen for evaluation
of his left shoulder, which he alleged was injured at work approximately six months prior when
pulling chains off the back of a tank. Appellant complained of pain in his shoulder. His
overhead movement was weak with mildly limited range of motion. Appellant’s left shoulder
internal rotation was limited and his Hawkins sign and impingement test were positive. X-ray
evaluation revealed moderate acromioclavicular (AC) arthrosis but no acute changes were noted.
The diagnosis was left shoulder impingement with probable significant partial and/or full
thickness rotator cuff tear and mildly painful AC joint arthrosis. A November 13, 2009 note
stated that appellant’s magnetic resonance imaging (MRI) scan did not reveal any significant
rotator cuff disease, but did show bony impingement. He was to continue light-duty restrictions
with no lifting overhead and no pushing or pulling of the left shoulder.
A November 9, 2009 MRI scan examination was interpreted by Dr. Mark Sateriale, a
Board-certified diagnostic radiologist. He stated that appellant’s shoulder pain was not due to
impingement or a rotator cuff tear. The MRI scan also failed to reveal a tear, cuff degeneration
or tendinitis. Dr. Sateriale observed acromioclavicular joint osteoarthritis which impressed the
myotendinous joint. He also found evidence of bony impingement, a slight deformity of the
posterior labral segment, and minimal fluid in the biceps sheath, but no evidence of rotator cuff
tear.
In a decision dated January 21, 2010, the Office denied appellant’s claim finding
insufficient medical evidence to establish that his left shoulder condition was a result of the
October 26, 2009 employment incident.
On February 11, 2010 appellant submitted a request for reconsideration. He resubmitted
the medical evidence of record, underlying the November 9, 2009 report of Dr. Sateriale, with an
addendum which noted that a multiplanar, multisequential MRI scan of the left shoulder was
performed and that appellant had a history of shoulder pain related to an injury received while at
work.
In a February 5, 2010 report, Dr. Christopher G. Kelley, a Board-certified orthopedic
surgeon, noted appellant’s past medical history and stated that on April 18, 2009 he was pulling
chains on the back of a tank when he felt a noticeable “pop” in his left shoulder. Dr. Kelley

2

diagnosed shoulder impingement and noted on examination a positive Hawkins sign, positive
impingement test and limited range of motion. He further noted that the MRI scan revealed bony
impingement, possible small tear and fluid in bicep strength. Dr. Kelley opined that appellant’s
complaints were a direct result of the reported April 18, 2009 incident. He explained that
although a full thickness tear was not present, the pulling or pushing movement of the stated
injury was enough to cause the acromion to pinch the rotator cuff and cause the stated symptoms.
By decision dated February 26, 2010, the Office denied appellant’s request for
reconsideration without merit review.
LEGAL PRECEDENT -- ISSUE 1
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident. The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.4
ANALYSIS -- ISSUE 1
The Office accepted that appellant performed duties as a wood worker on October 26,
2009, lifting and stacking blocks of wood on a pallet. The Board finds that appellant failed to
meet his burden of proof to establish that he sustained a shoulder injury causally related to these
work duties on October 26, 2009.
The medical evidence appellant submitted in support of this claim does not establish that
his work on October 26, 2009 caused or aggravated his left shoulder condition. The medical
notes of record contain reference to an April 2009 left shoulder injury apparently sustained when

2

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

appellant was putting chains on the back of a tank. None of the medical evidence of record
addresses how the work activity on October 26, 2009 affected appellant’s left shoulder.
The November 9, 2009 MRI scan report from Dr. Sateriale noted findings of
acromioclavicular joint arthritis, shoulder pain and bony impingement.5 His report did not
provide any opinion regarding the cause of the diagnosed condition. Dr. Sateriale did not
provide a history of appellant’s work duties on October 26, 2009 or explain how the lifting and
stacking duties caused or aggravated appellant’s left shoulder condition. As such his report was
of diminished probative value and insufficient to establish causal relationship.
Appellant submitted various medical slips dated October 29 to December 14, 2009 from
the Northeast Orthopedic Clinic, which listed the initials CGK, but did not identify the reports as
those of a physician. These medical slips do not constitute probative medical evidence because
there is no indication that a physician completed the reports. There is no evidence as to who
prepared or reviewed these notes.
Appellant failed to meet his burden of proof to establish his claim because he did not
submit probative medical evidence establishing a causal relationship between his left shoulder
condition and his work duties on October 26, 2009.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether to review an award for or against compensation.6
The Office’s regulations provide that the Office may review an award for or against
compensation at any time on its own motion or upon application. The employee shall exercise
his right through a request to the district Office.7
To require the Office to reopen a case for merit review pursuant to the Act, the claimant
must provide evidence or an argument that: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.8 A request for reconsideration must also be submitted within one year
of the date of the Office’s decision for which review is sought.9 When a claimant fails to meet

5

Robert Broome, 55 ECAB 339, 342, (2004).

6

5 U.S.C. § 8128(a); see also D.L., 61 ECAB __ (Docket No. 09-1549, issued February 23, 2010); W.C., 59
ECAB 372 (2008).
7

20 C.F.R. § 10.605; see also R.B., 61 ECAB __ (Docket No. 09-1241, issued January 4, 2010); A.L., 60 ECAB
__ (Docket No. 08-1730, issued March 16, 2009).
8

20 C.F.R. § 10.606(b); see also L.G., 61 ECAB __ (Docket No. 09-1517, issued March 3, 2010); C.N., 60
ECAB __ (Docket No. 08-1569, issued December 9, 2008).
9

20 C.F.R. § 10.607(a).

4

one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.10
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record or does not address the particular issue involved does not constitute a
basis for reopening a case.11 While reopening of a case may be predicated solely on a legal
premise not previously considered, such reopening is not required where the legal contention
does not have a reasonable color of validity.12
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s February 11, 2010 request for
reconsideration because it did not meet any of the requirements under 20 C.F.R. § 10.606(b).
Appellant did not allege that the Office erroneously applied or interpreted a specific point of law
nor advance a relevant legal argument or submit relevant evidence not previously considered by
the Office.
By decision dated January 21, 2010, the Office denied appellant’s claim on the grounds
of insufficient medical evidence establishing that any diagnosed condition resulted from the
alleged October 26, 2009 work duties. On February 11, 2010 appellant filed a timely request for
reconsideration. In a decision dated February 26, 2010, the Office denied appellant’s request for
reconsideration because the medical evidence failed to address the issue of whether appellant’s
alleged shoulder condition resulted from his work on October 26, 2009.
Appellant resubmitted medical evidence including the MRI scan of Dr. Sateriale’s and
the orthopedic clinic treatment slips. The submission of evidence which repeats or duplicates
evidence already of record and considered by the Office does not constitute a basis for reopening
a case. This evidence was insufficient to warrant further merit review.13
Appellant also submitted a February 5, 2010 report from Dr. Kelley who addressed an
April 18, 2009 history of injury, not the October 26, 2009 incident as alleged in this claim.
Dr. Kelley attributed appellant’s shoulder condition to the April 18, 2009 activity not the
October 26, 2009 incident as alleged.14 As such, this evidence is not relevant to the issue of
whether the accepted incident caused his left shoulder condition. It does not constitute a basis
for reopening appellant’s case for further merit review.
As appellant’s request for

10

Id. at § 10.608(b).

11

Ronald A. Eldridge, 53 ECAB 218 (2001); James E. Norris, 52 ECAB 93 (2000).

12

Jennifer A. Guillary, 57 ECAB 485 (2006); Vincent Holmes, 53 ECAB 468 (2002).

13

E.M., 60 ECAB ___ (Docket No. 09-39, issued March 3, 2009); D.K., 59 ECAB 141 (2007).

14

Appellant was instructed that he could submit additional medical evidence regarding his alleged April 2009
left shoulder injury to the Office, pursuant to his prior claim of April 2009.

5

reconsideration did not meet any of the requirements warranting reconsideration, the Office’s
decision to deny reconsideration was proper.15
CONCLUSION
The Board finds that appellant did not establish that his left shoulder condition was
causally related to the October 26, 2009 employment incident.16 The Board also finds that the
Office properly denied merit review on February 26, 2010.
ORDER
IT IS HEREBY ORDERED THAT the February 26 and January 21, 2010 decisions of
the Office of Workers’ Compensation Program are affirmed.
Issued: March 2, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

S.J., 60 ECAB __ (Docket No. 08-2048, issued July 9, 2009); C.N., 60 ECAB __ (Docket No. 08-1569, issued
December 9, 2008).
16

The Board notes that appellant submitted additional evidence to the file following the February 26, 2010
decision. Since the Board’s jurisdiction is limited to evidence that was before the Office at the time it issued its final
decision, the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

6

